Citation Nr: 0009305	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from May 21, 1958, to 
September 1961 and from February 1962 to March 1971.  

His initial claim for service connection for a heart disorder 
was received in September 1980.  By a rating decision in 
January 1981, the Montgomery, Alabama, Regional Office 
(Montgomery RO) of the Department of Veterans Affairs (VA) 
denied the veteran's claim.  He was notified of that action 
the following month.  An appeal was not filed within one year 
of the notification.  Consequently, the January 1981 rating 
decision became final.  

In August 1991, the veteran sought to amend his claim to 
include sick sinus syndrome of the heart.  In a November 1991 
rating decision, the Atlanta, Georgia, RO (Atlanta RO) denied 
the veteran's claim for service connection on the basis that 
new and material evidence had not been submitted to reopen 
his claim.  Following a personal hearing conducted before a 
VA hearing officer at the Atlanta RO in March 1992, the RO 
found that new and material evidence had been presented and 
that the veteran's claim was reopened.  The RO concluded, 
however, that the evidence still did not establish service 
connection for a heart disorder.  

By a decision in January 1996, the Board denied service 
connection for a heart disorder.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court).  By a Memorandum Decision in December 1997, 
the Court vacated the Board's January 1996 decision and 
Remanded the case for the Board to provide adequate reasons 
or bases for its decision and to furnish the veteran with 
proper notice regarding his right to respond to a medical 
opinion that the Board previously obtained.  The latter 
deficiency has been cured through the arguments submitted by 
the veteran's representative subsequent to the Court's 
remand.  The Court also held that the veteran's claim for 
service connection had been reopened by the submission of new 
and material evidence.  

Since the Board's 1996 decision, the veteran has moved to 
within the jurisdiction of the St. Petersburg, Florida RO.  
Also, the veteran is now represented by Disabled American 
Veterans.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a heart 
disorder is supported by competent evidence and is plausible.  

2.  The veteran's heart disorder, sick sinus syndrome, pre-
existed his entry onto active duty.  

3.  The heart disorder did not increase in disability during 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder is well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran did not report any history of cardiac symptoms or 
other cardiac illness on examination prior to service entry 
on April 28, 1958; he indicated that he was in good health.  
He did state that he had had scarlet fever at age 4.  The 
examiner recorded no abnormal cardiac findings.  The 
veteran's pulse was noted to be 70.  No cardiac ailment was 
diagnosed.  On May 22, 1958, the day following his entry on 
active duty, the veteran underwent examination upon reporting 
for recruit training.  Findings of "Irregular Heart Beat.  
Pronounced sinus arrhythmia.  Not significant.  NCD [not 
considered disqualifying]," were noted.  In February 1959, 
he was treated for symptoms related to a sore throat.  The 
examiner reported that his precordium was very active, but 
that his heart was not enlarged.  A heart murmur was recorded 
as being present.  The veteran stated at that time that he 
had been told on induction that his "heart was irregular."  
In addition to listing a diagnosis of acute strep pharyngitis 
and tonsillitis, the examiner indicated that rheumatic 
carditis should also be considered.  Electrocardiogram the 
following day showed atrial premature contractions (APCs).  
It was noted on routine examination in September 1961 that 
the veteran had frequent PVC's which ceased on mild exercise; 
no other cardiac diagnosis was listed.  Similar clinical 
findings were noted on some, but not all, subsequent annual 
examinations in service, but no organic cardiac disorder was 
diagnosed.  

In July 1968, during his second period of service, the 
veteran was evaluated for a history of "(congenital?)" 
premature atrial contractions.  The record indicates that the 
veteran had had no symptoms, but had had a long history of 
premature contractions; an electrocardiogram reportedly 
revealed frequent APC's.  The examiner concluded that there 
was no evidence of organic disease or history of paroxysmal 
tachycardia.  A diagnosis of "functional premature 
systoles" was assigned. The examiner indicated that the 
veteran qualified for Class I flight physical certification.  
On the history portion of the report of an examination in 
July 1968 the examiner stated that the veteran had had 
premature atrial contractions since birth, that they were 
congenital, that he had been seen many times, and that they 
were asymptomatic.  The service records contain a photocopy 
of a form dated in September 1968 which bears a stamp in the 
"Qualified" box, with the notation "BY REASON OF: frequent 
premature atrial contractions on ECG."  However, there is a 
hand-drawn arrow from the "Qualified" box to the 
"Disqualified (state reason)" box.  No documents explaining 
the possible discrepancy between the examining physician's 
recommendation and the disqualification form are of record.  
At the time of his separation examination in November 1970, 
the veteran gave no history of any cardiac problems, except 
his childhood scarlet fever, which, according to the 
examiner, resulted in no complications or sequelae.  On 
examination at that time, no cardiac abnormalities whatsoever 
were noted, and no cardiac diagnosis was assigned.
 
Private medical records dated in February 1979 show that the 
veteran was hospitalized for evaluation and treatment of a 
fast and irregular heartbeat.  He reportedly had a history of 
numerous episodes of PAT (paroxysmal atrial tachycardia) that 
had been treated medically by his private physician.  
Consideration was given to hypothyroidism as the cause for 
the arrhythmia.
 
A rating decision in January 1981 denied service connection 
for a heart condition and the veteran was notified of that 
determination in February 1981.  No communication was 
received within one year of that date which could be 
construed as expressing disagreement with that action.
 
VA outpatient records dated in 1981 and 1982 document the 
veteran's history of PACs and PVCs that sometimes were 
symptomatic and that had been treated by various medications.  
An episode of "cardiac collapse" a few years earlier was 
noted.  The arrhythmias were attributed to probable mitral 
valve prolapse.  
 
Private outpatient treatment records dated from 1983 to 1991 
reflect treatment for a variety of ailments, but note few 
instances of cardiac arrhythmia until 1991.  In 1987, the 
veteran underwent an arrhythmia evaluation consisting of a 
thallium stress test.  The report states that the results of 
the evaluation were equivocal for ischemic heart disease and 
that the veteran was "clinically negative."  Isolated PACs 
and PVCs and one 3-beat episode of supraventricular 
tachycardia were noted during the study.  A record in January 
1989 shows a history of a non-specific cardiac problem.  
During that visit, the veteran complained of the sudden onset 
of shortness of breath and palpitations on resting after 
walking.  No cardiac abnormality was noted on examination, 
although an electrocardiogram (EKG) revealed a non-specific 
intraventricular conduction delay.  In November 1988 it was 
noted that the veteran had been under a great deal of stress 
in 1978 and had sustained a cardiac arrest due to an unknown 
cause.  No complaints or cardiac abnormality was noted on 
examination at that time.  

The veteran was hospitalized at a private facility from April 
to May 1991 and again from July to August 1991.  A cardiac 
electrophysiology study was performed during the first 
hospitalization.  The records of those hospitalization 
indicate that he had a thirteen-year history of irregular 
heart beats.  They reportedly occurred along with chest pain 
for one to two weeks prior to his experiencing a cardiac 
arrest in May 1978.  Records of the 1978 treatment, however, 
were apparently unobtainable and the cardiac arrest could not 
be documented.  On evaluation in 1991, there was no evidence 
of a prior myocardial infarction.  The veteran did report 
approximately twenty episodes of near syncope associated with 
severe irregular heart beats.  It was also noted that the 
veteran had a strong family history of cardiomyopathy.  
During the second hospitalization electric cardioversion was 
successfully performed.  The diagnoses assigned on discharge 
were converted refractory atrial fibrillation/flutter, and 
normal sinus rhythm with frequent premature atrial 
contractions.

The veteran was again hospitalized at a private facility in 
December 1991 because of symptomatic bradycardia.  During 
that hospitalization a permanent transvenous pacemaker was 
implanted.  Subsequent VA and private treatment records 
reflect periodic follow-up and treatment for symptoms related 
to the veteran's arrhythmia and pacemaker implantation.  
 
A letter from the veteran's private physician, Don L. Pruitt, 
M.D., dated in March 1992 indicates that the veteran's rhythm 
disturbance had ultimately proven to be sick sinus syndrome.  
He stated that the abnormal rhythms noted in the record 
dating back to 1968 represented "stages" of the disease, 
although the diagnosis could not be made with certainty until 
1991.  The etiology of the disorder, however, remained 
unclear, according to the physician.
 
In March 1992, the veteran presented testimony at a personal 
hearing before a hearing officer at the RO.  He testified as 
to his arrhythmias and symptoms in service, as previously 
reported.  He also stated that in recent years he had worked 
as a counselor with a heart transplant team, and that, with 
his increased knowledge about cardiology, the symptoms of his 
current heart disease were present in service.  The veteran 
testified that he had arrhythmia problems virtually "all the 
time" after service, and that he now had developed chronic 
atrial fibrillation which had proved resistant to all 
medication and required a permanent pacemaker.  He indicated 
that heart surgery was also planned within a year.
 
In October 1992 an opinion was obtained from the Chief of 
Cardiology at a VA medical center.  That physician stated 
that there was "no evidence whatsoever that being in the 
service in the 1960's could have contributed to" the 
disorder now diagnosed as sick sinus syndrome.  He also noted 
that the PAC's reported in service "were asymptomatic and 
are often observed in otherwise healthy individuals.  There 
is no evidence to suggest that the frequent premature atrial 
contractions he had in the 1960's are actually related to 
anything that is presently troubling his heart."  

Dr. Pruitt again wrote in April 1993 that there had been a 
"natural progression" of the veteran's sick sinus syndrome.  

A November 1994 letter from the veteran's cardiologist, Mark 
L. Cohen, M.D., notes the difficulty that had been 
encountered in "sorting out the etiology" of the veteran's 
many symptoms, although their management had included 
pacemaker implantation.  
 
In order to resolve the divergent opinions which are present 
in the record regarding the relationship, if any, between the 
veteran's current heart trouble and the arrhythmias noted in 
service, the Board requested an opinion from an independent 
medical expert (IME).  The IME wrote in October 1995 that, 
accepting the medical records compiled up to August 1991 as 
correct, the veteran "would be properly classified as having 
lone (or primary) atrial fibrillation-flutter."  The IME 
continued
 
I am reluctant to accept the diagnoses offered by 
the patient, without supporting medical records, in 
view of the fact that other aspects of the record 
undermine his credibility.  Through 10 formal 
medical histories that span his service career he 
never offered any history of heart disease, 
dizziness or fainting.  Yet, at the March 1992 
hearing, when asked if he had "any problems" 
while on active duty, he replied: "In retrospect I 
think I probably did.  Uh, I'm a lot smarter now... 
there were periods that I was lightheaded or 
whatever, dizzy...."  On 6/11/64 he reported to 
the infirmary for evaluation of a lump in the right 
popliteal fossa which he said had been present for 
a month.  He specifically denied trauma.  
Exploration demonstrated a hypertrophied head of 
the gastrocnemius muscle.  Yet in his application 
for pension, dated 9/4/80, he refers to his history 
of left knee surgery in 1964, writing, "I fell 
down a ladder in the sub." ...
 
[T]here is no evidence that the appellant has any 
underlying cardiac disease serving as the substrate 
for atrial flutter-fibrillation. ...
 
I am not aware of any textbook or literature that 
recognize atrial premature depolarizations as being 
a form of congenital heart disease.
 
He further disputed the diagnosis of sick sinus syndrome 
offered by the veteran's private physician in March 1992.  
The IME noted that articles in the medical literature on sick 
sinus syndrome
 
define it as symptoms of low cardiac output 
(including syncope, dizziness and effort 
intolerance) in association with 1 to 4 
electrophysiologic hallmarks: 1) persistent sinus 
bradycardia insufficient for physiologic state 
(including lack of heart rate increase with 
exercise); 2) spontaneous episodes of sinus arrest 
and/or exit block; 3) paroxysmal atrial 
fibrillation-flutter with slow ventricular rate in 
the absence of drug therapy; and 4) prolonged 
pauses of sinus node function after premature 
atrial depolarizations or termination (spontaneous 
or following cardioversion) of supraventricular 
arrhythmias. The patient's medical records document 
none of these phenomena. ...
 
[The private physician] also states that the 
appellant's "...medical records show evidence of 
abnormal cardiac rhythms dating back to 1968 that 
represent stages in this disease..."  The sick 
sinus syndrome is not, however, usually viewed as a 
condition that progresses through stages. ...
 
In summary, the appellant's record presents no 
evidence for any congenital heart disease or other 
structural heart disease that might have 
predisposed to the development of atrial 
fibrillation.  I am aware of no scientific evidence 
that any of the appellant's service experience 
(including his claimed exposure to Agent Orange in 
Vietnam) would have contributed to the development 
of cardiac arrhythmias.  In fact, his self-admitted 
amphetamine abuse is a more likely a contributing 
factor, since chronic exposure to high levels of 
catecholamines (such as occur in patients with 
pheochromocytoma) has been linked to development of 
cardiomyopathy and arrhythmias... That is, his 
personal history is more consistent with the 
expected natural progression of such rhythm 
disorders than the exacerbation of baseline 
arrhythmia by some aspect of his service 
experience.
 
Another VA compensation examination was conducted in June 
1999 for the purpose of obtaining medical opinions regarding 
several questions.  The examiner recounted the veteran's 
history and current clinical findings, essentially as set 
forth above.  In response to questions posed to the examiner, 
he stated:  

a.	What heart disorder if any does the veteran 
have -  The veteran has and has had at least since 
1958, a sinus arrhythmia manifested by malfunction 
of the sinus node. Again, I have maintained that 
the sick sinus syndrome is a name given by 
cardiologist [sic] in the literature and in the 
text books describing deterioration of the sinus 
node in various ways. I think that is a moot point 
in this case.

Whether it is an appropriate statement or not; I do 
not feel is pertinent. I feel that this person very 
clearly, clinically had an arrhythmia which 
functioned for approximately 14 years well during 
the service time and for a number of years after 
and then began to demonstrate affecting his 
physical and mental functioning.

b.	Did the complaints and clinical findings noted 
during the service constitute manifestations of any 
heart disorder that is currently found -  Again, 
reviewing my dictation there was a sinus node 
malfunction. The heart disorder currently found now 
and present in 1958, is just a continuation of the 
same disease and the same diagnosis (in my opinion) 
and I would not take this diagnosis out of context 
in any way. I can only speculate as to whether this 
gradually changing "heart disorder" has caused 
the cerebral problems that this veteran has. 
Although there is clearly both gradually increasing 
dementia in the last ten years and also the 
emotional problems with post traumatic stress 
disorder over the last 25 years.

To dissect the two apart would be very difficult 
and I am not going to attempt to do this, although 
I feel both are present and that probably some of 
his cardiac events caused ischemic episodes in his 
brain and I do not feel that the cardiac episodes 
caused any other changes in any other organ systems 
by reviewing these records; but in communicating 
with him today, he certainly has some cerebral 
changes.

Anatomically the computerized tomographic scan 
examinations showed no significant abnormalities 
organically or anatomically, but functionally, he 
certainly has some changes that have occurred which 
fit both his own impression of his deterioration of 
his cerebral status but also the diagnosis for post 
traumatic stress disorder and psychiatric care that 
are in the chart.

I.	There is a question if the disorder was 
present prior to the service  -  The answer to 
that is clearly yes because the day after he 
entered into the service, the cardiac 
arrhythmia was present. There were no 
complaints and no changes in the veteran's 
status during the service and he had no 
clinical changes. The clinical evidence by 
examination was an irregular heart beat by 
stethoscope evaluation of his precordial area 
and also the electrocardiographic findings of 
the sinus node irregularities; i.e.: Atrial 
premature contractions.

II.	If any disorder was shown in service and 
was present prior to the service, did that 
disorder show any increase in disability 
during service beyond that to be expected due 
to the natural progress of that disorder  - 
The answer to that is no significant change 
occurred during the time of service, and 
question as to what the natural progress of 
the disorder would be is not really able to be 
stated by me nor by, I think, any cardiologist 
nor the independent medical examiner in his 
notes. We can state with fairly good certainty 
the veteran's progress during the past 40 
years has been an understandable change of the 
sinus node gradually deteriorating and the 
left ventricle gradually deteriorating which 
is a very natural and typical course of heart 
disease in most heart disease patients. 
Specific etiologies cannot be further carried 
out because he has normal coronary arteries 
and the usual testing we do which he has had 
essentially all of have not shown any other 
abnormalities than his arrhythmia; i.e.: The 
changes of this veteran up until today are 
understandable and do not lie outside of what 
could normally happen in a situation like 
this. The only way that we could possibly go 
further would be to biopsy the cardiac muscle 
tissue which is done in certain cases, but 
would certainly not be indicated in this type 
of case, and we must go by the clinical 
picture and the objective evidence which we 
have to this point.

In attempting to reconcile his opinions with those that were 
previously provided, the examiner stated:

I think that my opinions are not quite squared with 
the independent medical examiner [IME] in that I 
feel that this is an ongoing process that continued 
through the veteran's 20's and then gradually as he 
got older began to manifest changes which are 
related in his records. The independent medical 
examiner did not have knowledge of the past few 
months, but I do not think that in October of 1995, 
his opinion as to service connection is any 
different than mine and the service connection is 
determined; as stated several places in this 
veteran's record by several people, that if there 
was an abnormality present at the time of induction 
to the service and did not change during the 
service and is not service connected. That is the 
case in this veteran's case.

Dr. Pruitt who is maintaining that there is an 
etiology that gradually changed is not incorrect 
because in fact did gradually change, but not 
discernable during his military time and there was 
no significant abnormality clinically until the 
70's when the veteran started showing up in the 
emergency room with syncopal events, syncopal 
attacks and no findings other than the cardiac 
arrhythmia and attempts at treating this over a 20 
year period gradually manifested the necessity of a 
cardiac pacemaker which was carried out. I think 
that the cardiac pacemaker eliminated all of his 
syncopal episodes.  

In my opinion, there is overwhelming evidence that 
the arrhythmia causing his multiple problems was 
eliminated by the cardiac pacemaker until the time 
that a lead broke and had to be replaced and 
corrected, and also the time that the battery 
failed; i.e.: Both of these episodes threw him 
right back into his symptomatology that he had had 
for many years.

Restating, I agree with the IME examiner and I 
think I also feel that part of Dr. Pruitt, the 
private physician's statements, are correct in that 
this is a gradual process and I would not make any 
conclusion as to service connection because that is 
well documented in the records and is a matter of 
law and not a matter of medical judgement.

I have thoroughly attempted to use adequate 
rational [sic] in my opinions and I think they have 
become more extended in trying to state why this 
problem has gone on for 18 years and various forms 
of appeal and I think even more importantly why 
this case was not sooner handled by using a cardiac 
pacemaker than it actually was. I think that I 
cannot second guess the emergency room physicians 
and the private physicians of this individual and 
the [VA] evaluations of this individual and I would 
have to defer to their judgements at the time, but 
I think that in hind site (sic), placement of the 
pacemaker was the key to this person's treatment 
and certainly agree that it should have been placed 
and currently since its use has eliminated any 
problems in the patient's cerebral and physical 
status except the two times which it did not 
function correctly.

Analysis 

New and material evidence 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

The record shows that the veteran was notified of the January 
1981 rating decision that denied service connection for a 
heart disorder and that he did not file a notice of 
disagreement within one year after being notified.  That 
rating decision, therefore, is final.  As noted above, the 
Court has determined that the veteran's claim has been 
reopened by the submission of new and material evidence.  

Service connection 

Next, the Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There is medical 
evidence which purports to link the development of heart 
disability to the veteran's military service.  Additionally, 
there is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 1991).  

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306 
(1999).  However, temporary flare-ups of a disorder do not 
constitute aggravation if there is no increase in the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).  

Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Initially, the Board notes that the June 1998 Remand 
requested, inter alia, that the RO request that Dr. Pruitt 
submit his curriculum vitae so that his expertise in the 
field of cardiovascular disease could be assessed.  The 
record does not reflect that Dr. Pruitt's résumé has been 
obtained.  Nevertheless, inasmuch as the Board, in this 
decision, accepts the veracity of all of Dr. Pruitt's 
statements and clinical findings (as supported by the 
opinions of other examiners) and does not question his 
expertise in cardiovascular medicine in any way, the Board 
finds that another Remand, pursuant to the holding of the 
Court in Stegall v. West, 11 Vet. App. 268 (1998), is not 
necessary.  

The medical opinions that have been provided by the various 
physicians and experts in this case are not unanimous as to 
either the appropriate diagnosis for the veteran's arrhythmia 
disorder or as to whether that disorder is related to the 
findings noted during service.  The majority of the 
examiners, including Dr. Pruitt, appears to favor a diagnosis 
of sick sinus syndrome, although the IME clearly disagreed.  
Therefore, the Board finds that the preponderance of the 
evidence on this point favors a diagnosis of sick sinus 
syndrome.  

On the nexus question, Dr. Pruitt has stated that the various 
arrhythmias noted over the years since service were merely 
"stages" of the cardiac rhythm disorder that was noted 
during service.  In another letter, he stated that the 
various arrhythmia problems that the veteran had had over the 
years represented the "natural progression" of the 
disorder.  An opinion by the Chief of Cardiology at a VA 
hospital, to the contrary, asserts that there is no evidence 
to suggest a relationship between the PACs noted in service 
and the veteran's current heart problems.  

The IME's opinion, while not totally clear on the subject, 
also appears to indicate that the various rhythm disorders in 
the veteran's medical history were consistent with the 
expected natural progression of the disorder, inferring that 
the current disorder is related to the disorder manifested in 
service.  The recent opinion by a VA cardiologist, moreover, 
states unequivocally that the veteran's current heart 
disorder is "just a continuation of the same disease and the 
same diagnosis" as had been noted during service.  

Weighing the evidence, therefore, the Board finds that the 
evidence favors a finding that the veteran's current cardiac 
arrhythmia disorder is related to the disorder that was noted 
in service.  

The records show that in April 1968, on examination prior to 
the veteran's entry onto active duty, no history of cardiac 
symptoms or other cardiac illness or any pertinent abnormal 
clinical findings were noted.  On the first day after his 
entry onto active duty approximately one month later, 
however, on examination upon reporting for recruit training, 
an irregular heartbeat and pronounced sinus arrhythmia were 
found.  EKGs subsequently obtained reportedly showed frequent 
PACs.  Examiners during service noted that the veteran's PACs 
had been present "since birth" and indicated that the 
condition was probably congenital.  Further, the 1999 VA 
examiner stated that the veteran's current arrhythmia 
disorder was "clearly" present prior to service.  

The Board finds that, although no cardiac abnormalities were 
noted at the time of the examination approximately one month 
prior to the veteran's entry onto active duty, the notation 
of an irregular heartbeat and pronounced sinus arrhythmia on 
the first day after his entry onto active duty on examination 
upon reporting for recruit training constitutes a notation of 
the disorder at the time he was examined and accepted for 
service, as contemplated by 38 U.S.C.A. § 1111.  Therefore, 
because the veteran's cardiac arrhythmia disorder was noted 
at service entry, the presumption of soundness at service 
entry is not applicable in this case.  (Even if the Board 
were to find that the presumption of soundness did apply, the 
Board finds that the statements by the veteran during service 
and service department examiners and by the recent VA 
examiner constitute clear and unmistakable evidence to rebut 
that presumption, resulting in the same finding that the 
disorder pre-existed service.)  

However, service connection may be established if a pre-
existing disorder increased in disability during service.  
Although the veteran has stated and testified that he had 
symptoms related to his arrhythmia throughout service, the 
service medical records do not reflect any symptomatology 
whatsoever during service due to the rhythm abnormalities.  
While the Board does not question the veteran's credibility, 
his statements regarding manifestations of his arrhythmia 
during service simply are not corroborated by the clinical 
record of more than 12 years of service, including statements 
made by him during service concerning his health problems 
therein.  

Further, the veteran's apparent disqualification for flying 
status in 1968 because of the arrhythmia does not, in and of 
itself, indicate any worsening of the underlying disorder, 
but may indicate only that the mere presence of the disorder 
was disqualifying.  More importantly, no examiner at any 
point during service stated that the arrhythmia condition had 
worsened.  On numerous examinations during service the 
veteran's heart rhythm was noted to be normal.  In fact, 
examiners regularly stated throughout service that the 
condition was asymptomatic.  Moreover, the 1999 VA examiner 
(and other examiners, as well) indicated, after reviewing the 
veteran's entire claims file completely, that the arrhythmia 
disorder progressively deteriorated after service (beginning 
in the late 1970s) to the point that a permanent pacemaker 
was required.  That examiner specifically stated that "no 
significant change occurred during the time of service."  At 
bottom, there is no medical evidence from any examiner, 
including Dr. Pruitt, to the effect that the disorder did 
increase in disability during service.  

The Board finds that the evidence clearly indicates that 
there was no increase in disability due to the veteran's pre-
existing arrhythmia disorder during service.  Accordingly, 
service connection may not be presumed for the disorder, 
under the provisions of 38 C.F.R. § 3.306.  

Therefore, inasmuch as the veteran's arrhythmia disorder pre-
existed service and did not increase in disability during 
service, service connection for the disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.306.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a heart disorder is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals

 

